DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
none
Pending:
1-28
Withdrawn:
10 and 15
Examined:
1-9, 11-14 and 16-28
Independent:
1, 26 and 28
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other
x
JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a) and similarly for 112/b, etc.

112 "Means for"

N:N
page:line

112 Other
x



Double Patenting
x



Priority
As detailed on the 4/25/2019 filing receipt, this application claims priority to as early as 11/20/2015.  
A Korean language copy of the 11/20/2015 KR10-2015-0163173 priority document is of record as the 5/18/2018 "FRPR" document. 
It is not clear that a copy of the 8/5/2016 KR10-2016-0100343 priority document is of record.
At this point in examination, priority of the claims has not been verified for lack of English translations of the priority documents.

Restriction/election
Applicant’s election in the 3/24/2022 reply is acknowledged.  Because no errors in the restriction requirement were alleged distinctly and specifically, the election has been treated as an election constructively without traverse (MPEP § 818.01(a)).  As listed above, claims are withdrawn as drawn to nonelected inventions pursuant to 37 CFR 1.142(b), and the remaining claims have been examined as listed above.  Applicant may request an interview if it becomes clear that examination would be advanced by relaxing the restriction requirement to re-join withdrawn subject matter.  The restriction requirement is made final.

Objection to the drawings
The 5/18/2018 drawings are objected to for lack of quality and/or readability in some figures (e.g. 2A, 3A, 4A, etc.).  Labels and pertinent features of figures must be legible.  The drawings are of insufficient quality to permit examination.  MPEP 608.02(b).I and generally 608 pertain.  Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action.  The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If filing electronically, then possibly higher resolution drawings should be filed as "Supplemental Content."  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Objection to the specification: title
The title should be amended to more specifically reflect the claims, particularly referencing steps/elements: setting the context of the invention, particular to all claims, and distinguishing the instant application from any related applications, for example: "normalization" and "reference."  (MPEP 606 pertains.)

Objections to the specification
The specification is objected to as containing one or more hyperlinks (e.g. p. 11 and possibly additional instances).  The content addressed by hyperlinks may be insufficiently immutable (in contrast for example to a typical journal publication or other printed reference), such that neither the use of hyperlinks nor reference to hyperlinked content is allowed under 37 CFR 1.57(e).  All hyperlink(s), e.g. any form of Internet address, must be deleted.  Further information is provided at MPEP § 608.01.  Alternatively and if desired, organizations may be cited in plain text, to the extent such citations are supported by the original disclosure (noting that citations in the specification do not constitute an IDS, and, unless citations are included on an IDS, they may not be considered).  As another alternative, dated copies of content may be included via IDS (further information is provided at MPEP § 609.04(a)).  

Duplicate claims warning
Following resolution of the below objections and 112 rejections, should either of claim 26 or 28 be found allowable, then the other may be objected to under 37 CFR 1.75 as being a substantial duplicate.  It is not clear that there is a significant difference between the recited media comprising instructions (claim 26) and a program stored on media (claim 28).  When two claims are duplicates, or so close in content as to read on essentially the same claim scope, reciting insubstantial differences in wording, then, after allowing one claim, the other will be objected to as a duplicate.  MPEP § 608.01(m) pertains.

Claim objections
Claims 7-8, 12, 24 and 26-28 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.
The following issues are objected to:
Claim
Recitation
Comment
7, 12
polymerase chain reaction
Once the abbreviation has been recited, then it should be used, and the long-form should not be repeated, for example simply reciting "real-time PCR" directly suffices.  Similarly, in claim 12, the abbreviation alone should be used.
8
the step (a)
Better: "[[the ]]step (a)"
12
and the reference cycle is selected
A comma should precede this independent clause.
12
...of the polymerase chain reaction(PCR) or the real-time polymerase chain reaction (real-time PCR)
Unnecessary recitation.

Also, a space is needed before "(PCR)."


608.01(m) Form of Claims
...each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i)
24
...coefficient

Every claim must end with a period.

Also, in claim 24, the duplicate identification of "Equation 1" appears unnecessary. 
26-28
...computer readable...
Better: "computer-readable..."




Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-28 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1, 14, 16-20, 23-24, 26 and 28
wherein... is obtained...
wherein... is provided...
wherein... is selected...
wherein... is an arbitrarily determined value
wherein... is provided...
It is unclear whether the recited "is obtained" step is a required step of the recited "method" or whether the recitation is a product-by-process limitation on the recited "data set" with the actual step of being "obtained" being performed outside the recited "method." 

Regarding product-by-process limitations in method claims, MPEP 2113 pertains, as well as, for example, Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential).

Generally, the use of "wherein" clauses does not clearly recite the relationship to the "method" of any included steps.

Regarding claims 26 and 28, to the extent that steps are implemented by the recited "instructions," then it must be clear that there is written description support for such automation, for example support for automation of "the data set is obtained from a signal-generating process...," etc.

This rejection might be overcome by clarifying the above relationships, for example by amending the "is obtained" step to an "obtaining" step recited as an active step ("-ing) in parallel with existing steps (a-b), and similarly for the other "wherein" clauses.

Claims 14, 16-20 and 23-24 are rejected similarly with respect to the method steps recited in "wherein" clauses in those dependent claims, it being unclear in each instance whether and when the recited method step is required or whether the recitation reads on product-by-process.

These rejections are in contrast to claim 25 which is not rejected for the issues above because it recites a step which is clearly part of the recited "method."
1, 26 and 28
signal values at the cycles
Interpretation is unclear.  It is unclear how "at the cycles" limits the time values within the ordered pairs of the "signal values."  That is, it is unclear which portion of each cycle is being referenced.  

More generally, it is unclear whether the recited "cycle" should be interpreted as, for example, a cycle in a portion of the signal which comprises a periodic wave as when the signal, for example, comprises a sine wave.  This would be in contrast to a meaning of "cycle" not referencing a periodic signal but instead referencing a repeated process as when the signal data points, for example, result from iterations of PCR.
1, 26 and 28
is an arbitrarily determined value
Interpretation is unclear, even in view of the definition at p. 25, line 20 of the specification, which definition also is unclear.  It is unclear what if any limitation results from the recitation.  

Possibly this rejection might be overcome by, for example, deleting the recitation, if the recitation does not limit the recited "value."  Alternatively, it may be clarified how the recitation limits the claim.  Possibly the non-zero nature of the "reference value" should be recited as this appears to be required at 25:18-19 of the specification, for example "any non-zero value."
3
...the signal-generating process generates signals in a dependent manner on the presence...
Not interpretable at least due to a grammatical error at "...in a dependent manner on..."  Possibly: "...in a manner dependent on..." or simply "...dependent on..."?
4
the signal value
Lacks clear antecedent at least because multiple instances of "signal values" and "a signal value" in different contexts are recited in claim 1.
8
the step (a) is a data set which
is removed of an instrument blank signal.
Not interpretable at least due to a grammatical error at "...is removed of..."  Possibly: "...is derived from..."?  Written description support should be identified for any amendment in this regard.
11
the amplification process of the signal values
Lacks clear antecedent at least because there is no previous recitation of "an amplification process."  Also, the recitation is unclear as to ambiguous as to whether it is performed by or operates on the "signal values."
16
a reference cycle group of each data set, wherein the reference cycle group of each data set is provided in the same manner to each other
It is ambiguous whether "each data set" comprises its own "reference cycle group" or whether one "reference cycle group" results from a "reference cycle" from "each data set."  Similarly, the recited "is provided in the same manner to each other" is unclear at least because of the above ambiguity and because the meaning of "provided in the same manner" is unclear.
27
A device for analyzing a method for calibrating...
The recitation is unclear and appears to recite analysis of a method, which would appear to lack written description support.  It is assumed that what is intended is, for example, some version of "A device for performing an analysis method for calibrating..." or, more simply, "A device for calibrating..."
27
the computer processor readable storage
medium
Lacks clear antecedent at least because claim 26 recited "A computer readable storage medium..."

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim rejections - 112/d
The following is a quotation of 35 USC 112(b):
(d)  REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 6, depending from claim 5, is rejected under 112/d, as failing to further limit claim 5 at least because the recited "...performed with or without an amplification" reads on all possible embodiments and therefore does not reduce the number of embodiments within the scope of the claim.  
Claim 9, depending from claim 1, is rejected under 112/d, as failing to further limit claim 1 at least because in the recited "...the reference cycle is a single reference cycle," the recited "reference cycle" already is understood to read only on a "single reference cycle," the recited "reference cycle" already being grammatically singular and the recited "single" not clearly meaning or requiring any further limitation.  As an example, in withdrawn claim 9, the meaning of "cycle" in "reference cycle" versus the meaning of "reference cycle" in "two reference cycles" would be unclear if examined, requiring further recitation to distinguish the two instances reciting "reference cycle..."
Claim 23, depending from claim 1, is rejected under 112/d, as failing to further limit claim 5 at least because the recited "...is used for qualitative or quantitative detection" reads on all possible embodiments and therefore does not reduce the number of embodiments within the scope of the claim.  


Claim interpretations
The following claim interpretations apply to all instances of the following terms throughout all claims:
Claim
Recitation
Comment
1, 26 and 28
signal-generating means
Definite under 112/b after properly invoking 112/f. Recites means (or an equivalent, nonce term, here "means") and function and/or result (here "signal-generating") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at 13:3-12.  MPEP 2181.III-IV pertain.
1, 26 and 28
signal-generating process
Definite under 112/b after properly invoking 112/f. Recites means (or an equivalent, nonce term, here "process") and function and/or result (here "signal-generating") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at 12:5-27 and 13:13-28.  MPEP 2181.III-IV pertain.

The same recitation in claims 7 and 12 do not invoke because structure is recited sufficient to prevent invoking.  MPEP 2181.I.C pertains. 




Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.

Claims 1-9, 11-14, 16-19 and 23-28
Claims 1-9, 11-14, 16-19 and 23-28 are rejected under 35 USC 103 as unpatentable over Barbany (as cited on the attached "Notice of References Cited" form 892).

In claim 1, the recited step (a) normalization coefficient, reference value and reference cycle read on Barbany's "...sequences were amplified..." and "The estimated amount of BCR-ABL mRNA was normalized by dividing by the amount of GAPDH mRNA to compensate for variations in quantity or quality of starting mRNA as well as for differences in reverse transcriptase efficiency" (Barbany: p. 915, 1st col., last para.; and entire document).  While Barbany does not explicitly teach elements distinguishing the recited "normalization coefficient" from the recited "reference value," no particular relationship is recited between these two claim elements (including the recited "the normalization coefficient is provided by defining a relationship between the reference value and a signal value at a cycle of the data set corresponding to the reference cycle").  It would have been prima facie obvious to PHOSITA to substitute one known element, for example "the amount of GAPDH mRNA" as above for another, for example the recited "normalization coefficient" equaling the recited "reference value," to obtain predictable results. 
The recited step (b) applying the normalization coefficient to the signal values also reads on Barbany's "...dividing by the amount of GAPDH mRNA..." (Barbany: p. 915, 1st col., last para.; and entire document).

The art is applied to claim 23, which depends from claim 1, as described for claim 1 above, claim 23 not clearly narrowing the scope of the claimed invention versus claim 1.

The art is applied to claim 24, which depends from claim 1, as described for claim 1 above, the equation of claim 24 reading on the above "dividing" of Barbany (Barbany: p. 915, 1st col., last para.; and entire document).  

The art is applied to claim 25, which depends from claim 1, as described for claim 1 above, the claim 24 performance of the signal-generating process reading on the above PCR amplification (Barbany: p. 914-915, §"Materials and Methods;" and entire document).

The art is applied to claims 26-28 as described for claim 1 above, claims 26-28 reciting similar limitations to claim 1 but for computer limitations which are obvious in view of the software and computational environment teachings of Barbany (Barbany: p. 914, last para.; Fig 1 caption; and entire document).

Claims 2-3 further specify signal and data indicating analyte presence which read on Barbany's "measurement of bcr-abl mRNA in patient samples" (Barbany: p. 915, 3rd heading and subsequent section; and entire document).

Claims 4-7 and 9 further specifies nucleic acid amplification which reads on Barbany's "amplified" (Barbany: p. 915, 1st col., penultimate para.; also p. 915, §"pcr amplification;" and entire document).

Claim 8 further specifies an instrument blank signal which reads on Barbany's "control reagents kit" (Barbany: p. 915, 1st para.; and entire document).

Claim 11 further specifies a background signal region which reads on Barbany's "baseline fluorescence" (Barbany: p. 915, 1st para.; and entire document).

The art is applied to claim 12 as described above for claims 7 and 11.

Claims 13-14 and 16-19 further specify parallel repetition of the previously recited steps, repetition of previously recited steps would have been prima facie obvious (MPEP 2143 E., Example 9 pertains).  Regarding the claim 18 performance on "different instruments," simple substitution of one known element for another to obtain predictable results would have been prima facie obvious.  Regarding the claim 19 use of an average and a standard deviation, these concepts read on Barbany's "mean (horizontal bar) and SD (error bars)" (Barbany: Fig. 1 and caption; and entire document), and their use would have been an example of prima facie obvious use of known techniques to improve similar methods to obtain predictable results. 


Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Matter belonging to no statutory category -- claims 26 and 28
Claims 26 and 28 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 26 is to a "computer readable storage medium," which is not, in all embodiments within a BRI, interpreted as belonging to any category listed in 101, even in view of the specification at p. 43, line 4 which provides examples but not a definition.  Although the claims are interpreted in light of the specification, limitations from the specification are not imported into the claims absent a clearly limiting definition in the specification.  (MPEP 2145.VI pertains.)  In a BRI, the recited "computer readable storage medium" reads on transitory propagating signals which are not proper patentable subject matter because it does not fit within any of the four statutory categories of invention (In re Nuijten, Federal. Circuit, 2006).
Claim 28 is rejected similarly with regard to its recited "computer program," also noting that recitations such as "...to be stored..." read on intended use and may be better recited as "...configured to be stored..." or, more simply, just "...stored..."
Claim 27 is not rejected here due to its recitation of "a computer processor."
	As appropriate, this rejection might be overcome by, for example, amending to recite structure such as non-transitory computer-readable storage medium comprising computer instructions stored and structurally configured to accomplish the recited steps.

Judicial exceptions (JE) to 101 patentability
Claims 1-28 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
MPEP 2106 organizes JE analysis into Steps 1, 2A (1st & 2nd prongs) and 2B as follows below.
MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

Step 1: statutory category of invention -- MPEP 2106.I and 2106.03
The instant claims fall within one or more 101 statutory categories of invention, except as noted above.

Step 2A, 1st prong, 1st Mayo/Alice question: abstract idea -- MPEP 2106.I and 2106.04
Preliminarily, in a 1st prong of Step 2A, elements of independent claim 1 are interpreted as directed to the abstract idea of calibrating signal values including the JE elements of "(a) providing a normalization coefficient..." and "(b) providing a calibrated data...," including all required steps within each enumerated step and its "wherein" clauses," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  As discussed above, in a BRI, it is not clear that recitations such as "...data set is obtained from a signal-generating process..." should be interpreted as steps of the instant method.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
Claims 26-28 are interpreted similarly at this step of the analysis.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed above: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele all as cited in MPEP 2106).  
Instant examples of math concepts include the "relationship between the reference value and a signal value at a cycle of the data set corresponding to the reference cycle" and the step of "applying the normalization coefficient to the signal values...," as well as relationships inherent in recitations as the only supported embodiments.  
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
Regarding inherency of abstract ideas, MPEP 2106.04.II.A.1 includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively be recitation, as in, for example, "By claiming simply 'crystalline paroxetine hydrochloride hemihydrate' with no reference to how it was produced, SKB effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim 1, as issued, therefore combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  
In the instant type of data processing claims, the specification is not merely adding background explanation as to how a claimed process works, e.g. a physical process based on, involving or further explained by abstract ideas and natural laws.  Rather, the specification is detailing the only disclosed way that a programmer may proceed from the recited inputs to the recited outputs, e.g. through actual performance of the disclosed judicial exceptions (JEs). 
Regarding the "Meaning of 'Recites,'" MPEP 2106.04.II.A.1 states: 
 In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
While the "set forth" language approximates explicit recitation, it also is fundamental that all recitation must be interpreted and that to be patent eligible a claim must satisfy 101 according to its properly interpreted scope, e.g. for all embodiments on which the claim reads, e.g. according to any inherency pertinent to a given claim and disclosure accompanying that claim, i.e. consistent with the "described" meaning of "recites" as in the MPEP. Thus, within a BRI, the identified abstract idea elements read on one or more embodiments which only involve manipulation of data.  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  
As in Alice (at 306, as cited in the MPEP above) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.
It is not clear that the identified elements must represent other than an abstract idea according to any relevant analysis or case law.  

Step 2A, 2nd prong -- MPEP 2106.I and 2106.04(d)
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application. 
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   

Step 2B, 2nd Mayo/Alice question -- MPEP 2106.I and 2106.05
Addressing the second Mayo/Alice question, all elements of claims 1 and 26-28 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "computer readable storage medium," "computer processor" and "computer program" are conventional elements of a laboratory and/or computing environment and/or conventional data gathering/input elements, as exemplified by the software and computational environment of Barbany (as cited on the attached "Notice of References Cited" form 892), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 1 and 26-28
Summing up the above Mayo/Alice analysis of claims 1 and 26-28, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 1-9, 11-14 and 16-28 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims or otherwise do not alter the above identification of JEs and therefore do not provide the something significantly more necessary to satisfy 101.
Elements of the following claims are additional elements but nonetheless are conventional elements of a laboratory or computing environment, conventional data gathering elements or conventional post-processing elements, as in the following specific examples which also are understood to be well-known and routine: 
claim 25: "signal-generating process," as exemplified by Barbany.  
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the MPEP as cited above, including among the step 2A, 2nd prong, bulletized "considerations."
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the MPEP 101 analysis-- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.

Nonstatutory double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See MPEP 804.II.B.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
In case(s) below of double patenting rejections versus claims of pending applications, as opposed to claims of an issued patent, the rejections are provisional rejections because the conflicting claims have not been patented.
Applicant may wish to consider electronically filing a terminal disclaimer (MPEP 1490.V pertains, along with https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer).  Electronic filing may lead to faster approval of the disclaimer.  Also, if filing electronically, Applicant is encouraged to notify the examiner by telephone so that examination may be resumed more quickly.

Instant claims 1-9, 11-14 and 16-28are rejected on the grounds of non-statutory obviousness-type double patenting over all claims in the conflicting application(s) and/or patent(s) listed below.  The instant and conflicting claims generally are directed to calibrating analyte data.  Although the conflicting claims are not identical to the instant claims, they also are not patentably distinct from the instant claims either because the instant claims recite obviously equivalent or broader limitations in comparison to the conflicting claims or because the instant claims recite limitations which are obvious over Barbany (as cited on the attached "Notice of References Cited" form 892).  At this point in examination, it is not clear that the instant claims recite limitations which are (a) narrower than limitations in the conflicting claims and (b) not taught in a combinable way by the above art.  To the extent that the conflicting claims are narrower than the instant claims, such limitations do not prevent double patenting.

Application
Patent
Remarks / examples
16075192
10978173
In a BRI, instant claims 1-9, 11-14 and 16-28 read on embodiments within the scope of conflicting claims 1-15 and/or are obvious over the conflicting claims in view of the art cited above.
16306213 

In a BRI, instant claims 1-9, 11-14 and 16-28 read on embodiments within the scope of conflicting claims 1-2, 4-7, 9-10, 14-15 and 17-26 and/or are obvious over the conflicting claims in view of the art cited above.
16613597

In a BRI, instant claims 1-9, 11-14 and 16-28 read on embodiments within the scope of conflicting claims 1-7, 9-12, 14-18 and 20-23 and/or are obvious over the conflicting claims in view of the art cited above.



Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.
Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.
Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631